DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was filed by Applicant on November 24, 2021 and is acknowledged.
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/2021 has been entered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a carrier structure” must be shown and be designated/denoted with reference characters for every feature(s) or the features canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“carrier structure for supporting” in claims 3 and 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 
Claims limitation “means for fastening” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “mean” coupled with functional language “for fastening” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 6, 18, 19 and 22 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof. 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Claims 3 and 19 recited the limitation “carrier structure for supporting” discloses in page 6 lines 5-6 (metal carrier frame) 
Claims 6 and 22 recited the limitation “means for fastening” discloses in page 6 lines 1-3 (screw, bolts).
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 13 is rejected (as previously stated) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 13 in line 3, recited the limitation “having the main shaft” is indefinite, it is unclear what structure that has the main shaft.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-6, 8, 11, 17, 19-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Nikolic et al. US. Publication (2016/0236198) hereinafter Nikolic in view of Sharman US. Publication (2013/0299618) hereinafter Sharman.
Regarding claim 17,

(the reference recited gyratory crushers and conventionally, gyratory crushers disclose an upper and lower frame, a crushing head with an inner crushing shell (i.e. mantle) mounting on a main shaft, a drive shaft, an outer crushing shell and a crushing gap between the inner and outer crushing shell, see para.[0001]-[0002]), therefore a main frame, a crushing head mounted upon a main shaft and a crushing gap formed between an outer surface of the crushing head and an inner circumferential surface of a mantle provided within the main frame are inherently disclosed by reference Nikolic.
Nikolic also discloses the protective liner (multiple element 105 shown in fig.3) comprising a plurality of protective liner sections (400-403) wherein the plurality of liner sections combine to form a protective liner (105) is arranged so as to be releasably fitted within the crusher (100, see Para.[0018])
wherein at least a part (401) of outwardly directed surfaces of the protective liner (105) constitute a wear surface (see Para.[0026],[0028]).
Nikolic does not disclose each protective liner sections to include an elastic material layer and a plurality of wear resistant inserts retained by the elastic material layer, the wear resistant inserts form part of the wear surface of the protective liner.
Nikolic and Sharman disclose both art with similar concern (i.e. wear protection liner for gyratory crusher).

    PNG
    media_image1.png
    277
    533
    media_image1.png
    Greyscale


It would have been obvious to a person of ordinary skill in the art before the effective filing date to replace the protective liner such that it has a plurality of wear resistant inserts and wear surfaces. Examiner notes both references clearly teach the protective liner, therefore a simple substitution of Nikolic’s protective liner with that of Sharman will obtain predictable results and is therefore obvious and proper combination of the references is made. Accordingly. It has been held that combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  In KSR (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).
Regarding claim 19,
The prior art Nikolic as modified by Sharman, discloses all limitations in claim 17.
Nikolic in view of Sharman, discloses wherein the each of the protective liner sections (Sharman, fig.1) further comprises a carrier structure (Sharman, 5) for supporting the elastic material layer (Sharman, marked as 3).
Regarding claim 20,
The prior art Nikolic as modified by Sharman, discloses all limitations in claim 17.

Regarding claim 21,
The prior art Nikolic as modified by Sharman, discloses all limitations in claim 17.
Nikolic in view of Sharman, discloses wherein an area (Sharman, 19) of the protective liner (Sharman, 1) other than the wear surface is devoid of wear-resistant inserts (Sharman, 7).
Regarding claim 22,
The prior art Nikolic as modified by Sharman, discloses all limitations in claim 17.
Nikolic in view of Sharman, discloses wherein means for fastening (9) the plurality of protective liner sections (Sharman, fig.1) to the crusher are provided in an area of the protective liner section (Sharman, fig.1) which is devoid of wear-resistant inserts (Sharman, bottom shown in fig.4).
Regarding claim 24,
Nikolic discloses a protective liner (see fig.1-2) for a crusher including: 
(the reference recited gyratory crushers and conventionally, gyratory crushers disclose an upper and lower frame, a crushing head with an inner crushing shell (i.e. mantle) mounting on a main shaft, a drive shaft, an outer crushing shell and a crushing gap between the inner and outer crushing shell, see para.[0001]-[0002]), therefore a main frame, a crushing head mounted upon a main shaft and a crushing gap formed between 
Nikolic also discloses a steel liner (108) arranged below the mantle (gyratory crusher bottom shell, or element 100) so as to cover and protect a structural element (101) of the crusher which is subject to wear (see para.[0005]); and a plurality of protective liner sections (multiple element 105 shown in fig.3) that combine to form a protective liner (105), 
wherein each of the protective liner sections (marked as 105, see fig.1) are releasably (Para.[0018]) fixed to the steel liner (108) within the crusher, 
wherein at least a part (401) of an outwardly directed surface of the protective liner (105) constituting a wear surface (see Para.[0026],[0028]), 
Nikolic does not disclose wherein each of the plurality of protective liner sections includes an elastic material layer and wear resistant inserts retained by the elastic material layer, wherein outwardly directed surfaces of the wear resistant inserts form part of the wear surface of the protective liner, wherein a surface area of the protective liner is smaller than a surface area of the steel liner so that the protective liner covers only part of the surface area of the steel liner.
Nikolic and Sharman disclose both art with similar concern (i.e. wear protection liner for gyratory crusher).
Sharman, in a similar art, teaches a gyratory crusher (para.[0001] and additionally fig.1-4D) having protective liner sections (3a-c, also fig 1 shows plurality of layer sections) to include an elastic material layer (In para.[0095], element 3 is recited to be composed of material and it is well known in the mechanical art (i.e. Modulus of Elasticity) that the 
It would have been obvious to a person of ordinary skill in the art before the effective filing date to replace the protective liner such that it has a plurality of wear resistant inserts and wear surfaces as taught by Sharman. Examiner notes both references clearly teach the protective liner, therefore a simple substitution of Nikolic’s protective liner with that of Sharman will obtain predictable results and is therefore obvious and proper combination of the references is made. Accordingly. It has been held that combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  In KSR (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).
Regarding claim 2,
The prior art Nikolic as modified by Sharman, discloses all limitations in claim 24.
Nikolic in view of Sharman, discloses wherein each of the plurality of protective liner sections (Sharman, 3a-c) are releasably fitted within the crusher by fastening the elastic material layer (Sharman, marked as 3) within the crusher.
Regarding claim 3,
The prior art Nikolic as modified by Sharman, discloses all limitations in claim 24.

Regarding claim 4,
The prior art Nikolic as modified by Sharman, discloses all limitations in claim 24.
Nikolic in view of Sharman, discloses wherein each of the plurality of protective liner sections (Sharman, 3a-c) further comprises at least one stiffening element (Sharman, 9), wherein the at least one stiffening element (Sharman, 9) increases the stiffness of the elastic material layer (Sharman, marked as 3 and fig.4 shown element 9 secured the whole piece (thicker) therefore increased the stiffness) in the vertical direction (Sharman, see fig.4).
Regarding claim 5,
The prior art Nikolic as modified by Sharman, discloses all limitations in claim 24.
Nikolic in view of Sharman, discloses wherein an area (Sharman, 19) of each of the plurality of protective liner sections (Sharman, 3a-c) other than the wear surface is devoid of wear-resistant inserts (Sharman, 7, see fig.1).
Regarding claim 6,
The prior art Nikolic as modified by Sharman, discloses all limitations in claim 24.
Nikolic in view of Sharman, discloses wherein means for fastening (Sharman, 9) each of the plurality of protective liner sections (Sharman, 3a-c) to the crusher are provided in 
Regarding claim 8,
The prior art Nikolic as modified by Sharman, discloses all limitations in claim 24.
Nikolic discloses wherein the steel liner (108) is integrally formed with or provided with hooks (506) configured to support each of the plurality of protective liner sections (marked as 105, see fig.1) during assembly and/or during operation of the crusher (see Para.[0026] and [0030]).
Regarding claim 11,
The prior art Nikolic as modified by Sharman, discloses all limitations in claim 24.
Nikolic discloses wherein the main frame (the mainframe is inherent with gyratory crusher) includes a bottom shell (100), and the steel liner (108) is positioned at the top inner circumferential surface (103) of the bottom shell.(100). 
Nikolic does not disclose the steel liner to be positioned at a bottom portion of the shell and since no criticality is recited for the steel liner to be positioned at a bottom portion of the shell and well known in the mechanical art for liners to be arranged in different position deemed suitable for specific operation and ensure effectiveness of operation, and that such is not non-obvious, occurs during routine engineering practices and experimentation and does not in itself warrant patentability, therefore it would have been obvious to the skilled artisan before the effective filing date to have the steel liner to be positioned at a bottom portion of the shell to ensure effectiveness of operation and reduce on downtime. Accordingly, it has been held that the particular placement of parts is an obvious design choice and would not modify the operation of the device, YYY. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Nikolic in view of Sharman as applied to claim 24 above, and further in view of Anthony US. Patent (4,065,064) hereinafter Anthony.
Regarding claim 15,
The prior art Nikolic as modified by Sharman, discloses all limitations in claim 24.
Nikolic inherently discloses wherein the main shaft is coupled with the crushing head via a locking nut provided at an upper end of the main shaft (those elements are inherent with a gyratory crusher) but does not disclose the protective liner is a locking nut liner provided on an outer circumferential surface of the locking nut.
Nikolic and Anthony disclose both art with similar concern (i.e. wear protection liner for gyratory crusher).
Anthony, in a similar art, teaches a gyratory crusher (see fig.1) having at least one protective liner is a locking nut liner provided on an outer circumferential surface of the locking nut (12) (as recited in Col.3 lines 9-13, part of the circumference of the head nut in contact with the mantle element 11 is the locking nut liner since it applied to a part of the head nut). Anthony teaches the locking nut liner to be able to protect the surface of the crusher and reduce in manufacturing cost (Col.2 lines 35-37).
It would have been obvious to the skilled artisan before the effective filing date to construct the gyratory crusher of Nikolic, with a locking nut liner as taught by Anthony, to be able to protect the surface of the crusher and reduce in manufacturing cost (Col.2 lines 35-37).
Claims 25 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sawant et al. US Publication (2005/0269436) hereinafter Sawant in view of Sharman US. Publication (2013/0299618) hereinafter Sharman.
Regarding claim 25,
Sawant discloses a crusher (10) comprising: 
a main frame (12); 
a crushing head (43) mounted upon a main shaft (26), 
wherein a crushing gap (25) is formed between an outer surface of the crushing head (43) and an inner circumferential surface of a mantle (48) provided within the main frame (12); 
a drive shaft (60, se fig.3) arranged to impart a gyratory motion to the crusher head (43), 
wherein the main frame (12) includes a bottom shell (marked as 12 and 69 in fig.3) having a shaft opening (space occupied by element 60 in fig.3) for the drive shaft (60) to pass through; and 
at least one protective drive shaft liner (54,59) which is fitted within the crusher (10) and positioned to surround a portion (the portion is showed in fig.3) of the drive shaft from above the drive shaft (60 above element 69), at least a part of an outwardly directed surface of the protective drive shaft liner (54,59) constituting a wear surface (upper surface exposed to rock see fig.3), 
Sawant does not disclose the liner to be releasably fitted within the crusher and wherein the at least one liner comprises an elastic material layer and wear resistant inserts retained by the elastic material layer, wherein outwardly directed surfaces of the wear resistant inserts form part of the wear surface of the at least one liner.

Sharman, in a similar art, teaches a gyratory crusher (para.[0001] and additionally fig.1-4D) having at least one protective liner (3) to be releasably (releasable by unscrew element 9) fitted within the crusher and wherein the at least one protective liner (3) comprises an elastic material layer (marked as 3) and wear resistant inserts (7) retained by the elastic material layer (marked as 3, wherein outwardly directed surfaces of the wear resistant inserts (7 see fig 4) form part of the wear surface of the at least one protective liner (3).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to replace the protective liner such that it has a plurality of wear resistant inserts and wear surfaces. Examiner notes both references clearly teach the protective liner, therefore a simple substitution of Nikolic’s protective liner with that of Sharman will obtain predictable results and is therefore obvious and proper combination of the references is made. Accordingly. It has been held that combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  In KSR (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).
Regarding claim 13,
The prior art Sawant as modified by Sharman, discloses all limitations in claim 25.
Sawant discloses the crusher (fig.1) of claim 25, having the main shaft (26) thereof mounted within a central hub (56,68), wherein at least one section of the drive shaft liner (54,59) is fixed to the central hub.
Regarding claim 14,
The prior art Sawant as modified by Sharman, discloses all limitations in claim 25.
Sawant discloses wherein the drive shaft liner (54,59) includes a first section (59) extending along a portion of the drive shaft (60) extending within the bottom shell (marked as 12 and 69 in fig.3).
Response to Arguments
In response to Applicant’s arguments in the remarks dated 11/24/2021 about the 35 U.S.C. 112 rejection, Examiner acknowledges Applicant amendment and the objection and 35 U.S.C. 112 rejections are withdrawn.
Applicant's arguments with respect to claims 7-13 have been considered but are moot since new combination of references are used to reject newly presented amendment, as set forth in this Office Action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Smith Oberto BAPTHELUS whose telephone number is 408-918-7602.  The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
December 3, 2021

/S.O.B./Examiner, Art Unit 3725    




/JESSICA CAHILL/Primary Examiner, Art Unit 3753